15‐408‐cv 
Harbinger Capital Partners LLC, et al. v. Deere & Company et al. 
 
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                             
                                    SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
                     At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 7th day of December, two thousand fifteen. 
                      
PRESENT:  ROBERT D. SACK, 
                     DENNY CHIN, 
                     RAYMOND J. LOHIER, JR., 
                                    Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
HARBINGER CAPITAL PARTNERS LLC, HARBINGER  
CAPITAL PARTNERS II LP, HARBINGER CAPITAL  
PARTNERS MASTER FUND I, LTD., HARBINGER  
CAPITAL PARTNERS SPECIAL SITUATIONS FUND, LP,  
HARBINGER CAPITAL PARTNERS SPECIAL  
SITUATIONS GP, LLC, HGW GP, LTD, HGW HOLDING  
COMPANY, LP, HGW US GP CORP., HGW US  
HOLDING COMPANY, LP, CREDIT DISTRESSED  
BLUE LINE MASTER FUND, LTD, GLOBAL  
OPPORTUNITIES BREAKAWAY LTD.,  
                                    Plaintiffs‐Appellants, 
 
 
 
SOL PRIVATE CORP.,  
                                    Plaintiff, 
 
                               v.                                                             15‐408‐cv 
 
DEERE & COMPANY, GARMIN INTERNATIONAL,  
INC., TRIMBLE NAVIGATION LIMITED,  
UNITED STATES GPS INDUSTRY COUNCIL,  
                                    Defendants‐Appellees, 
                                
COALITION TO SAVE OUR GPS, 
                                    Defendant. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
                                                                       
FOR PLAINTIFFS‐APPELLANTS:                                            DAVID M. FRIEDMAN, Marc E. 
                                                                      Kasowitz, Daniel R. Benson, Christine A. 
                                                                      Montenegro, Kasowitz, Benson, Torres & 
                                                                      Friedman LLP, New York, New York; 
                                                                      Gary M. Elden, Todd C. Jacobs, Daniel M. 
                                                                      Hinkle, Shook, Hardy & Bacon, LLP, 
                                                                      Chicago, IL.  
                                                                       
FOR DEFENDANT‐APPELLEE DEERE &                                        Kenneth I. Schacter, Ari M. Selman, 
COMPANY:                                                              Morgan, Lewis & Bockius LLP, New 
                                                                      York, NY. 
                                                                       
FOR DEFENDANT‐APPELLEE GARMIN  MEIR FEDER, Phillip Le B. Douglas, Ian 
INTERNATIONAL, INC.:                                                  Samuel, Jones Day, New York, New York; 
                                                                      Michael D. Hays, Cooley LLP, 
                                                                      Washington, D.C. 
                                                                       
FOR DEFENDANT‐APPELLEE TRIMBLE  William A. Isaacson, J. Wells Harrell, 
NAVIGATION LIMITED:                                                   Boies, Schiller & Flexner LLP, 
                                                                      Washington, D.C.; Stuart H. Singer, Boies, 
                                                                      Schiller & Flexner LLP, Fort Lauderdale, 
                                                                      FL. 
                                                                       
                                                                       
                                                                       
                                                                       
                                                       2 
 
FOR DEFENDANT‐APPELLEE UNITED                Steven R. Schindler, Schindler Cohen & 
STATES GPS INDUSTRY COUNCIL:                 Hochman LLP, New York, NY. 
                                              
              Appeal from the United States District Court for the Southern District of 

New York (Berman, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Plaintiﬀs‐Appellants (collectively ʺHarbingerʺ) appeal from a judgment 

entered on February 10, 2015, by the United States District Court for the Southern 

District of New York (Berman, J.), dismissing Harbingerʹs third amended complaint (the 

ʺComplaintʺ).  Harbinger asserted securities fraud and related claims under federal and 

state law.  The district court explained its reasoning in a memorandum and order filed 

February 5, 2015.  We assume the partiesʹ familiarity with the underlying facts and 

procedural history of the case.   

              Harbinger, an investment fund, invested in LightSquared, Inc. 

(ʺLightSquaredʺ), a company that sought to develop a new wireless broadband 

communications network.  Three of the Defendants‐Appellees (the ʺManufacturer 

Defendantsʺ) are manufacturers and sellers of global positioning system (ʺGPSʺ) 

devices, which are dependent on the use of wireless spectrum.  The remaining 

Defendant‐Appellee is a nonprofit corporation that serves as an advocate for the GPS 

industry.  In the Complaint, Harbinger alleged, inter alia, that Manufacturer Defendants  

                             
                                            3 
 
deliberately designed their GPS receivers to experience ʺoverload interferenceʺ from 

out‐of‐band receptions (ʺOOBRʺ) that would render the receivers ineffective and that 

defendants fraudulently concealed and misrepresented this fact even though they were 

aware that LightSquaredʹs plan to develop its new wireless network would cause such 

OOBR interference.  The district court below dismissed the Complaint in its entirety 

under Federal Rules of Civil Procedure 12(b)(6) and 9(b). 

                We review the district courtʹs dismissal of the Complaint for failure to 

state a claim de novo.  Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).  To 

survive a Rule 12(b)(6) motion to dismiss, a complaint must plead ʺenough facts to state 

a claim to relief that is plausible on its face.ʺ  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 

(2007).  ʺAny complaint alleging securities fraud must satisfy the heightened pleading 

requirements of the [Private Securities Litigation Reform Act, 15 U.S.C. § 78u‐4(b),] and 

Fed. R. Civ. P. 9(b) by stating with particularity the circumstances constituting fraud.ʺ  

ECA & Local 134 IBEW Joint Pension Tr. of Chi. v. JP Morgan Chase Co., 553 F.3d 187, 196 

(2d Cir. 2009).   

A.     Fraud 

                The district court held that Harbinger lacked standing to sue under § 10(b) 

of the Securities and Exchange Act of 1934, 15 U.S.C. § 78j(b), and Securities and 

Exchange Commission Rule 10b‐5 (ʺRule 10b‐5ʺ), 17 C.F.R. § 240.10b‐5, because the 

connection between defendantsʹ omissions and Harbingerʹs investment was ʺtoo remote 


                                                4 
 
to sustain an action.ʺ  LightSquared Inc. v. Deere & Co., Nos. 13 Civ. 8157 (RMB), 13 Civ. 

5543 (RMB), 2015 WL 585655, at *18 (S.D.N.Y. Feb. 5, 2015) (quoting In re NYSE 

Specialists Sec. Litig., 503 F.3d 89, 102 (2d Cir. 2007)).  Harbinger argues that because 

ʺ[d]efendantsʹ omissions directly concerned LightSquared,ʺ there is a direct causal link 

between the fraud and the investment.  Appellantsʹ Br. 44.  There is no relevant 

difference between Harbinger and the plaintiffs in Nortel Networks.  See Ontario Pub. 

Serv. Emps. Union Pension Tr. Fund v. Nortel Networks Corp., 369 F.3d 27, 29‐34 (2d Cir. 

2004).  Harbinger purchased LightSquaredʹs stock based on LightSquaredʹs ʺoptimistic 

projectionsʺ about the feasibility of its plan given defendantsʹ alleged failure to disclose 

their receiversʹ design issues for their own business reasons.  See id. at 29.  Accordingly, 

just as in Nortel Networks, the connection between defendantsʹ omissions about the 

shortcomings of its receivers and Harbingerʹs purchase of LightSquaredʹs stock was ʺtoo 

remote to sustain an actionʺ under § 10(b) and Rule 10b‐5.  In re NYSE Specialists Sec. 

Litig., 503 F.3d at 102.  Harbinger therefore lacks statutory standing to pursue its federal 

securities fraud claim here. 

              Moreover, Harbinger has failed to adequately plead fraud.  Under both 

federal and New York law, an omission is actionable only if the defendant had a duty to 

disclose.  See SEC v. DiBella, 587 F.3d 553, 563 (2d Cir. 2009) (ʺUnder section 10(b) and 

Rule 10b‐5, an omission is actionable under the securities laws only when the buyer is 

subject to a duty to disclose the omitted facts.ʺ (internal quotation marks omitted)); 


                                              5 
 
Nissan Motor Acceptance Corp. v. Scialpi, 94 A.D.3d 1067, 1067 (2d Depʹt 2012) (ʺWhere 

the fraud claim at issue is based on an omission or concealment of a material fact, the 

plaintiff must demonstrate that the defendant had a duty to disclose material 

information and failed to do so.ʺ).   

              ʺNew York recognizes a duty by a party to a business transaction to speak 

in three situations: first, where the party has made a partial or ambiguous statement, on 

the theory that once a party has undertaken to mention a relevant fact to the other party 

it cannot give only half of the truth; second, when the parties stand in a fiduciary or 

confidential relationship with each other; and third, ʹwhere one party possesses 

superior knowledge, not readily available to the other, and knows that the other is 

acting on the basis of mistaken knowledge.ʹʺ  Brass v. Am. Film Techs., Inc., 987 F.2d 142, 

150 (2d Cir. 1993) (citations omitted) (quoting Aaron Ferer & Sons Ltd. v. Chase Manhattan 

Bank, N.A., 731 F.2d 112, 123 (2d Cir. 1984)).  Similarly, under Rule 10b‐5, a duty to 

disclose ʺmay arise when there is ʹa corporate insider trad[ing] on confidential 

information,ʹ a ʹstatute or regulation requiring disclosure,ʹ or a corporate statement that 

would otherwise be ʹinaccurate, incomplete, or misleading.ʹʺ  Stratte‐McClure v. Morgan 

Stanley, 776 F.3d 94, 101 (2d Cir. 2015) (alteration in original) (quoting Glazer v. Formica 

Corp., 964 F.2d 149, 157 (2d Cir. 1992)). 

              As the district court pointed out, ʺHarbinger fails to allege that it had any 

relationship with Defendants, let alone a ʹspecial relationship of trust or confidence.ʹʺ  


                                              6 
 
LightSquared, 2015 WL 585655, at *19.  The Complaint does not allege that Harbinger 

engaged in commercial dealings with defendants, or that defendants had a fiduciary 

relationship with Harbinger, or that defendants made a partial or ambiguous statement 

that required additional disclosure to avoid misleading Harbinger.  The only time 

Harbinger alleged that defendants directly communicated with a representative of 

Harbinger was at the ITU working group meeting.  There, Harbinger merely alleged 

that, in response to a prompt to ʺprovide information to address any concerns regarding 

the potential for the GPS receivers to experience OOBR as a result of transmissions from 

the LightSquared Band,ʺ ʺnone of the Defendants raised any OOBR issues related to the 

proposed LightSquared network.ʺ  Joint Appʹx 124‐25. 

              Harbinger also seeks to rely on the superior knowledge doctrine, but the 

reliance is misplaced.  ʺ[A] duty to disclose due to one partyʹs superior knowledge . . . 

ordinarily arises only in the context of business negotiations where parties are entering 

a contract.ʺ  Ray Larsen Assocs., Inc. v. Nikko Am., Inc., No. 89 Civ. 2809 (BSJ), 1996 WL 

442799, at *5 (S.D.N.Y. Aug. 6, 1996).  Harbinger was not engaged in business 

negotiations with any of the defendants, and defendants had no obligation to disclose 

information regarding OOBR inference on the basis of their purported superior 

knowledge. 




                                              7 
 
              We agree with the district court that Harbinger has failed to state a claim 

for securities fraud under § 10(b) or Rule 10b‐5, or a state law claim under New York 

law for fraud.   

B.     Control Person Liability 

              Harbinger appeals the district courtʹs dismissal of its control‐person 

liability claim under § 20(a) of the Exchange Act.  ʺTo establish a prima facie case of 

control person liability, a plaintiff must show (1) a primary violation by the controlled 

person, (2) control of the primary violator by the defendant, and (3) that the defendant 

was, in some meaningful sense, a culpable participant in the controlled personʹs 

fraud.ʺ ATSI Commcʹns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 108 (2d Cir. 2007).  Because 

Harbinger did not adequately plead a primary violation under § 10(b) and Rule 10b‐5, 

its control‐person liability claims cannot be sustained, and the district court properly 

dismissed this claim.  

C.     Negligent Misrepresentation 

              Harbingerʹs negligent misrepresentation claim fails for substantially the 

same reasons that the fraud claim fails.  ʺ[L]iability for negligent misrepresentation has 

been imposed only on those persons who possess unique or specialized expertise, or 

who are in a special position of confidence and trust with the injured party such that 

reliance on the negligent misrepresentation is justified.ʺ  Kimmell v. Schaefer, 89 N.Y.2d 




                                             8 
 
257, 263 (1996).  Again, as the district court pointed out, Harbinger did not allege that it 

had any relationship with defendants.  See LightSquared, 2015 WL 585655, at *19.   

D.     Section 349 of the New York General Business Law 

              Harbinger argues that the district court erred by dismissing its claim for 

deceptive business practices under Section 349(a) of the New York General Business 

Law.  The district court properly dismissed this claim because, in this context, the 

defendantsʹ alleged omissions ʺd[id] not constitute consumer‐oriented conduct.ʺ  See 

N.Y. Univ. v. Contʹl Ins. Co., 87 N.Y.2d 308, 320‐21 (1995). 

E.     Equitable Estoppel  

              Harbinger appeals the district courtʹs dismissal of its equitable estoppel 

claim.  Equitable estoppel ʺprecludes a party at law and in equity from denying or 

asserting the contrary of any material fact which he has induced another to believe and 

to act on in a particular manner.ʺ  Holm v. C.M.P. Sheet Metal, Inc., 89 A.D.2d 229, 234 

(4th Depʹt 1982).  Contrary to Harbingerʹs assertions, equitable estoppel ʺdoes not 

operate to create rights otherwise nonexistent; it operates merely to preclude the denial 

of a right claimed otherwise to have arisen.ʺ  Id.  Given that Harbingerʹs claims have 

failed on their merits, there are no defenses that defendants can be estopped from 

pursuing.  Therefore, the district court properly dismissed this claim. 

                                             * * * 

               


                                              9 
 
             We have reviewed Harbingerʹs remaining arguments and conclude they 

are without merit.  Accordingly, we AFFIRM the judgment of the district court.  

                                        FOR THE COURT: 
                                        Catherine OʹHagan Wolfe, Clerk 




                                          10